Exhibit 10.1

MARLIN BUSINESS SERVICES CORP.

2019 EQUITY COMPENSATION PLAN

The purpose of the Marlin Business Services Corp. 2019 Equity Compensation Plan
(the “Plan”) is to provide (i) designated employees of Marlin Business Services
Corp. (the “Company”) and its subsidiaries, (ii) certain consultants and
advisors who perform services for the Company or its subsidiaries and
(iii) non-employee members of the Board of Directors of the Company (the
“Board”) or any of its subsidiaries with the opportunity to receive grants of
incentive stock options, nonqualified stock options, stock appreciation rights,
stock awards, stock units and other equity-based awards. The Company believes
that the Plan will encourage the participants to contribute materially to the
growth of the Company, thereby benefitting the Company’s shareholders, and will
align the economic interests of the participants with those of the shareholders.
The Company also believes that the Plan will serve to facilitate retention of
the Company’s employees.

SECTION 1. ADMINISTRATION

(a) Committee. The Plan shall be administered and interpreted by a committee
consisting of members of the Board, which shall be appointed by the Board (the
“Committee”). The Committee may consist of two or more persons who are
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). However, the Board shall
ratify or approve any grants as it deems appropriate, and the Board shall
approve and administer all grants made to non-employee directors. The Committee
may delegate authority to one or more subcommittees, as it deems appropriate. To
the extent a Board or subcommittee administers the Plan, references in the Plan
to the “Committee” shall be deemed to refer to such Board or subcommittee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise, vesting or restriction period, including
the criteria for exercisability, vesting and the restriction period and the
acceleration of exercisability, vesting and lapse of a restriction period,
(iv) amend the terms of any previously issued grant, subject to Section 19
below, and (v) deal with any other matters arising under the Plan.

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

SECTION 2. GRANTS

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), stock appreciation rights as described in Section 6 (“SARs”), stock
awards as described in Section 7 (“Stock Awards”), stock units as described in
Section 8 (“Stock Units”), and other equity-based awards as described in
Section 9 (“Other Equity Awards”) (hereinafter collectively referred to as
“Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing (including
electronically) by the Committee to the individual in a grant instrument or an
amendment to the grant instrument (the “Grant Instrument”). All Grants shall be
made conditional upon the Grantee’s acknowledgement, in writing or by acceptance
of the Grant (including, in each case, electronically), that all decisions and
determinations of the Committee shall be final and binding on the Grantee, his
or her beneficiaries and any other person having or claiming an interest under
such Grant. Grants under a particular Section of the Plan need not be uniform as
among the Grantees.



--------------------------------------------------------------------------------

SECTION 3. SHARES SUBJECT TO THE PLAN

(a) Shares Authorized. Subject to adjustment as described below, a total of
1,092,522 shares of common stock of the Company (“Company Stock”) shall be
authorized for Grants under the Plan, less one (1) share for every one (1) share
granted under the Marlin Business Services Corp. 2014 Equity Compensation Plan
(the “Prior Plan”) after December 31, 2018 and prior to the Effective Date (the
“Plan Limit”). After the Effective Date, no Awards may be granted under the
Prior Plan. The shares may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.

(b) Determination of Authorized Shares. If, and to the extent, Options or SARs
granted under the Plan (or after December 31, 2018, options or stock
appreciation rights under the Prior Plan) terminate, expire, or are canceled,
forfeited, exchanged or surrendered without having been exercised or if any
Stock Awards, Stock Units, or Other Equity Awards (or after December 31, 2018,
stock awards, stock units, or other equity awards under the Prior Plan) are
forfeited, terminated or otherwise not paid in full, the shares subject to such
Grants (or after December 31, 2018, grants under the Prior Plan) shall again be
available for purposes of the Plan. To the extent any Grants (or after
December 31, 2018, grants under the Prior Plan) are paid in cash, and not in
shares of Company Stock, any shares previously subject to such Grants (or after
December 31, 2018, grants under the Prior Plan) shall again be available for
issuance or transfer under the Plan. In the event that after withholding tax
liabilities arising from Grants other than Options or SARs (or after
December 31, 2018, grants other than options or stock appreciation rights under
the Prior Plan) are satisfied by the tendering of shares (either actually or by
attestation) or by the withholding of shares by the Company, the shares so
tendered or withheld shall be added to the shares available for issuance under
the Plan. Notwithstanding anything to the contrary contained herein, the
following shares shall not be added back to the shares authorized for issuance
under Section 3(a): (i) shares of Company Stock tendered by the Grantee or
withheld by the Company in payment of the exercise price of an Option (or after
December 31, 2018, options under the Prior Plan); (ii) shares tendered by the
Grantee or withheld by the Company to satisfy any withholding taxes with respect
to Options or SARs (or after December 31, 2018, options or stock appreciation
rights under the Prior Plan); (iii) shares subject to SARs (or after
December 31, 2018, stock appreciation rights under the Prior Plan) that are not
issued in connection with its stock settlement on exercise thereof; and
(iv) shares reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of Options (or after December 31, 2018, options under
the Prior Plan).

(c) Individual Limits. The maximum aggregate number of shares of Company Stock
that shall be subject to Grants made under the Plan to any individual during any
calendar year shall be 300,000 shares, subject to adjustment as described below.
The foregoing individual share limits shall apply without regard to whether such
Grants are to be paid in shares of Company Stock or cash.

(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) a
merger, reorganization or consolidation; (iii) a reclassification or change in
par value; or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year as set
forth in subsection (c) above, the kind and number of shares covered by
outstanding Grants, the kind and number of shares to be issued or transferred
under the Plan, and the price per share or the applicable market value of such
Grants shall be equitably adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, the issued shares
of Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated. In addition, in the event of a Change of Control of the
Company, the provisions of Section 16 of the Plan shall apply. Any adjustments
to outstanding Grants shall be consistent with section 409A or 424 of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent
applicable. Any adjustments determined by the Committee shall be final, binding
and conclusive.



--------------------------------------------------------------------------------

(e) Minimum Vesting. Notwithstanding any other provision of the Plan to the
contrary, any Grant under the Plan (excluding, for this purpose, any
(i) substitute grants, (ii) shares delivered in lieu of fully vested
cash-denominated Grants and (iii) Grants to Non-Employee Directors that vest on
the earlier of the one year anniversary of the date of grant or the next annual
meeting of shareholders which is at least 50 weeks after the immediately
preceding year’s annual meeting) shall be granted subject to a minimum vesting
period of at least twelve (12) months, such that no such Grants shall vest prior
to the first anniversary of the applicable grant date; provided, that, the
Committee may grant any such Grants without regard to the foregoing minimum
vesting requirement with respect to a maximum of five (5) percent of the shares
of Company Stock reserved for issuance under the Plan pursuant to Section 3(a)
hereof) (subject to adjustment under Section 3(c)). For the avoidance of doubt,
the foregoing restriction does not apply to the Committee’s discretion to
provide for accelerated exercisability or vesting of any Grant, including in
cases of retirement, death, disability or a Change of Control, in the terms of
the Grant or otherwise.

(f) Limit on Grants to Non-Employee Directors. The aggregate grant date fair
value (computed as of the date of grant in accordance with applicable financial
accounting rules) of all Grants granted to any member of the Board who is a
Non-Employee Director during any single calendar year, plus the total cash
compensation paid to such director for services rendered for such calendar year,
shall not exceed $250,000, except in a director’s first year of service on the
Board or for the lead independent director and/or non-executive chairman of the
Board, who will be subject to a $400,000 annual limit. For the avoidance of
doubt, any compensation that is deferred shall be counted toward this limit for
the year in which it was first grant, and not when paid or settled if later.

SECTION 4. ELIGIBILITY FOR PARTICIPATION

(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board, and
members of the Board of the Company or any of its subsidiaries who are not
Employees (“Non-Employee Directors”) shall be eligible to participate in the
Plan. Consultants and advisors who perform services for the Company or any of
its subsidiaries (“Key Advisors”) shall be eligible to participate in the Plan
if the Key Advisors render bona fide services to the Company or its
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees”.

SECTION 5. OPTIONS

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor, upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

(b) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to employees of the Company or its subsidiaries, as
defined in section 424 of the Code. In no event may an Incentive Stock Option be
granted more than ten years after the earlier of (x) the date of the most recent
adoption of the Plan by the Board of Directors or (y) the Effective Date.
Nonqualified Stock Options may be granted to Employees, Non-Employee Directors
and Key Advisors.



--------------------------------------------------------------------------------

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value (as defined below) of a share of Company Stock on the
date the Option is granted; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the time of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any subsidiary of the Company, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of a share of Company Stock on the date of grant.

(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the shares of Company Stock is a national securities exchange, the last reported
sale price thereof on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, or (y) if the
Company Stock is not principally traded on such exchange, the mean between the
last reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on such stock exchange or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines. If the Company
Stock is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Committee.

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company, or any subsidiary of the Company, as
defined in section 424 of the Code, may not have a term that exceeds five years
from the date of grant.

(d) Exercisability of Options.

(i) Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, including, without limitation
Section 3(d), as may be determined by the Committee and specified in the Grant
Instrument or in the Grantee’s employment agreement, if any, with the Employer.
The Committee may accelerate the exercisability of any or all outstanding
Options at any time for any reason.

(ii) The Committee may provide in a Grant Instrument that the Grantee may elect
to exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (A) the Exercise Price or
(B) the Fair Market Value of such shares at the time of repurchase, or such
other restrictions as the Committee deems appropriate.

(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the Committee, upon the Grantee’s death, Disability or retirement,
or upon a Change of Control or other circumstances permitted by applicable
regulations).

(f) Termination of Employment, Disability or Death.

(i) Except as provided below, in a Grant Instrument or in the Grantee’s
employment agreement, if any, with the Employer, an Option may only be exercised
while the Grantee is employed by, or providing service to, the Employer (as
defined below) as an Employee, Key Advisor or member of the Board.

(ii) In the event that a Grantee ceases to be employed by, or provide service
to, the Employer for any reason other than Disability, death, or termination for
Cause (as defined below), any Option which is otherwise exercisable by the
Grantee shall terminate unless exercised within 90 days after the date on which
the Grantee ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee or in the
Grantee’s employment agreement, if any, with the Employer), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Committee, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.



--------------------------------------------------------------------------------

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of a termination for Cause by the Employer, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Employer. In addition, notwithstanding
any other provisions of this Section 5, if the Committee determines that the
Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iv) In the event the Grantee ceases to be employed by, or provide service to,
the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Employer (or within such other period of time as may be specified by the
Committee or in the Grantee’s employment agreement, if any), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Committee, any of the Grantee’s Options which are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(v) If the Grantee dies while employed by, or providing service to, the Employer
or within 90 days after the date on which the Grantee ceases to be employed or
provide service on account of a termination specified in Section 5(f)(ii) above
(or within such other period of time as may be specified by the Committee or in
the Grantee’s employment agreement, if any, with the Employer), any Option that
is otherwise exercisable by the Grantee shall terminate unless exercised within
one year after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee or in the Grantee’s employment agreement, if any),
but in any event no later than the date of expiration of the Option term. Except
as otherwise provided by the Committee, any of the Grantee’s Options that are
not otherwise exercisable as of the date on which the Grantee ceases to be
employed by, or provide service to, the Employer shall terminate as of such
date.

(vi) For purposes of the Plan:

(A) The term “Employer” shall mean the Company and its subsidiary corporations
or other affiliates, as determined by the Committee.

(B) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and SARs and

satisfying conditions with respect to Stock Awards, Stock Units, Dividend
Equivalents and Other Equity Awards, a Grantee shall not be considered to have
terminated employment or service until the Grantee ceases to be an Employee, Key
Advisor and member of the Board), unless the Committee determines otherwise.

(C) “Disability” shall mean, except as otherwise defined in the Grantee’s
employment agreement, if any, with the Employer, a Grantee’s becoming disabled
within the meaning of section 22(e)(3) of the Code, within the meaning of the
Employer’s long-term disability plan applicable to the Grantee, or as otherwise
determined by the Committee.

(D) “Cause” shall mean, except to the extent specified otherwise by the
Committee or defined in the Grantee’s employment agreement, if any, with the
Employer, a finding by the Committee that the Grantee (i) has materially
breached his or her employment or service contract with the Employer and which
breach has been materially and demonstrably detrimental to the Employer and has
not been remedied by the Grantee after notice has been provided to the Grantee
of such breach, (ii) has engaged in disloyalty to the Company, including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty, (iii) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information, (iv) has breached
any written non-competition or non-solicitation agreement between the Grantee
and the Employer or (v) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.



--------------------------------------------------------------------------------

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (w) in cash, (x) with the approval of the Committee, by delivering
shares of Company Stock owned by the Grantee (including Company Stock acquired
in connection with the exercise of an Option, subject to such restrictions as
the Committee deems appropriate) and having a Fair Market Value on the date of
exercise equal to the Exercise Price or by attestation (on a form prescribed by
the Committee) to ownership of shares of Company Stock having a Fair Market
Value on the date of exercise equal to the Exercise Price, (y) payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, or (z) by such other method as the Committee may approve, to the
extent permitted by applicable law. Shares of Company Stock used to exercise an
Option shall have been held by the Grantee for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option.
The Grantee shall pay the Exercise Price and the amount of any withholding tax
due (pursuant to Section 14) at such time as may be specified by the Committee.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a subsidiary, as defined in section 424 of
the Code, exceeds $100,000, then the Option, as to the excess, shall be treated
as a Nonqualified Stock Option. An Incentive Stock Option shall not be granted
to any person who is not an Employee of the Company or a subsidiary (within the
meaning of section 424(f) of the Code) of the Company. The aggregate number of
shares of Company Stock that may be issued under the Plan as Incentive Stock
Options is 1,092,522 shares, and all shares issued under the Plan as Incentive
Stock Options shall count against the Plan Limit.

SECTION 6. STOCK APPRECIATION RIGHTS

The Committee may grant stock appreciation rights (“SARs”) to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option.
The following provisions are applicable to SARs:

(a) Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR will be equal to, or
greater than, the Fair Market Value of a share of Company Stock as of the date
of grant of the SAR.

(b) Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Grantee that shall
be exercisable during a specified period shall not exceed the number of shares
of Company Stock that the Grantee may purchase upon the exercise of the related
Option during such period. Upon the exercise of an Option, the SARs relating to
the Company Stock covered by such Option shall terminate. Upon the exercise of
SARs, the related Option shall terminate to the extent of an equal number of
shares of Company Stock.

(c) Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions, consistent with the Plan, including, without limitation
Section 3(d), as may be specified in the Grant Instrument or in the Grantee’s
employment agreement, if any, with the Employer. The Committee may accelerate
the exercisability of any or all outstanding SARs at any time for any reason.
SARs may only be exercised while the Grantee is employed by, or providing
service to, the Employer or during the applicable period after termination of
employment or service as described in Section 5(f). A tandem SAR shall be
exercisable only during the period when the Option to which it is related is
also exercisable.

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be exercisable for at least six months after the date
of grant (except that such SARs may become exercisable, as determined by the
Committee, upon the Grantee’s death, Disability or retirement, or upon a Change
of Control or other circumstances permitted by applicable regulations).



--------------------------------------------------------------------------------

(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in cash, Company Stock or a
combination thereof. The stock appreciation for a SAR is the amount by which the
Fair Market Value of the underlying Company Stock on the date of exercise of the
SAR exceeds the base amount of the SAR as described in subsection (a).

(f) Form of Payment. The Committee shall determine whether the appreciation in a
SAR shall be paid in the form of cash, shares of Company Stock, or a combination
of the two, in such proportion as the Committee deems appropriate. For purposes
of calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Company Stock are to be received upon exercise of a
SAR, cash shall be delivered in lieu of any fractional share.

SECTION 7. STOCK AWARDS

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for cash consideration or for no
cash consideration, and subject to restrictions or no restrictions, as
determined by the Committee consistent with the Plan, including, without
limitation Section 3(d). The Committee may, but shall not be required to,
establish conditions under which restrictions on Stock Awards shall lapse over a
period of time or according to such other criteria as the Committee deems
appropriate, including, without limitation, restrictions based upon the
achievement of specific performance goals, including those described in
Section 12. The period of time during which the Stock Awards will remain subject
to restrictions will be designated in the Grant Instrument as the “Restriction
Period.”

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Employer during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Stock Award shall terminate as to all shares covered by the Grant as to
which the restrictions have not lapsed, and those shares of Company Stock must
be immediately returned to the Company, unless the Grantee’s employment
agreement, if any, with the Employer provides otherwise. The Committee may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a successor under
Section 15(a). Each certificate for a share of a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Committee may determine that the Company will not issue certificates
for Stock Awards until all restrictions on such shares have lapsed, or that the
Company will retain possession of certificates for shares of Stock Awards until
all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares; provided, however, that any shares, cash or any other
property distributed as a dividend or otherwise with respect to any Stock Award
as to which the restrictions have not yet lapsed shall be accumulated or
credited, and shall be subject to the same restrictions and risk of forfeiture
as such Stock Award and shall not be paid until and unless the underlying Stock
Award vests.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Committee. The Committee may determine to
accelerate the vesting and lapse of any Restriction Period of any or all
outstanding Stock Awards at any time for any reason.



--------------------------------------------------------------------------------

SECTION 8. STOCK UNITS

The Committee may grant phantom units representing one or more shares of Company
Stock to an Employee, Non-Employee Director or Key Advisor, upon such terms and
conditions as the Committee deems appropriate. The following provisions are
applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive an amount based on the value of a share of Company Stock, if
specified conditions are met. All Stock Units shall be credited to bookkeeping
accounts established on the Company’s records for purposes of the Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
if specified performance goals, including those under Section 12, or other
conditions are met, or under other circumstances. Stock Units may be paid at the
end of a specified performance period or other period, or payment may be
deferred to a date authorized by the Committee. The Committee shall determine
the number of Stock Units to be granted and the requirements applicable to such
Stock Units, including the vesting period, consistent with the Plan, including,
without limitation Section 3(d). The Committee may determine to accelerate the
vesting of any or all outstanding Stock Units at any time for any reason.

(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Employer during a specified period, or if other
conditions established by the Committee are not met, the Grantee’s Stock Units
shall be forfeited, unless the Grantee’s employment agreement, if any, with the
Employer provides otherwise. The Committee may, however, provide for complete or
partial exceptions to this requirement as it deems appropriate.

(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
shall be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee.

SECTION 9. OTHER EQUITY AWARDS

The Committee may grant Other Equity Awards, which are awards (other than those
described in Sections 5, 6, 7, 8 and 10 of the Plan) that are based on, measured
by or payable in Company Stock to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Equity Awards may be awarded subject to the achievement of performance goals,
including those under Section 12, or other conditions consistent with the Plan,
including, without limitation Section 3(d), and may be payable in cash, Company
Stock or any combination of the foregoing, as the Committee shall determine. The
Committee may determine to accelerate the vesting of any or all outstanding
Other Equity Awards at any time for any reason.

SECTION 10. DIVIDEND EQUIVALENTS

The Committee may include in a Grant Instrument with respect to any grant of
Stock Units or Other Equity Awards a dividend equivalent right (“Dividend
Equivalents”) entitling the Grantee to receive amounts equal to the ordinary
dividends that would be paid, during the time the Stock Unit or Other Equity
Award is outstanding, on the shares of Company Stock covered by the Stock Unit
or Other Equity Award as if such shares were then outstanding. The Committee
shall determine whether Dividend Equivalents shall be paid in cash, in shares of
Company Stock or in a combination and such other terms and conditions as the
Committee deems appropriate; provided, however, that any Dividend Equivalents
shall be accumulated or credited, and shall be subject to the same restrictions
and risk of forfeiture as the Stock Units or Other Equity Awards to which they
relate and shall not be paid until and unless the underlying Stock Units or
Other Equity Awards vest. For the avoidance of doubt, neither dividends nor
Dividend Equivalents shall be granted, paid or payable in respect of outstanding
Options or SARs.



--------------------------------------------------------------------------------

SECTION 11. RIGHT OF RECAPTURE

The Committee may provide in a Grant Instrument that if at any time within the
one year period after the date on which a Grantee exercises an Option or SAR, or
on which a Stock Award, Stock Unit or Other Equity Award vests or is paid (each
of which events is referred to as a “Realization Event”), the Grantee (a) is
terminated for Cause or (b) engages in any activity that constitutes Cause, the
Grantee shall be required to pay to the Company any gain realized by the Grantee
from the Realization Event, upon notice from the Company. Such gain shall be
determined as of the date of the Realization Event, without regard to any
subsequent change in the Fair Market Value of Company Stock. The Company shall
have the right to offset such gain against any amounts otherwise owed to the
Grantee by the Company (whether as wages, vacation pay, or pursuant to any
benefit plan or other compensatory arrangement), to the extent permitted by
applicable law and section 409A of the Code.

SECTION 12. PERFORMANCE-BASED COMPENSATION

(a) Performance-Based Compensation. The Committee may determine that Grants to
an Employee shall become vested based on the achievement of certain performance
goals.

(b) Performance Goals. When Grants are granted, the Committee may establish in
writing (i) the objective performance goals that must be met, (ii) the
performance period during which the performance goals must be met, (iii) the
threshold, target and maximum amounts that may be paid if the performance goals
are met, and (iv) any other conditions that the Committee deems appropriate and
consistent with the Plan, including the employment requirements and payment
terms. The performance goals may relate to the Employee’s business unit or the
performance of the Company and its subsidiaries as a whole, or any combination
of the foregoing. The Committee may use objectively determinable performance
goals based on one or more of the following criteria: total shareholder return;
total shareholder return as compared to total shareholder return of comparable
companies or a publicly available index; net income; pretax earnings; earnings
before interest expense and taxes (EBIT); earnings before interest expense,
taxes, depreciation and amortization (EBITDA); earnings per share; return on
equity; return on assets; revenues; asset growth; operating ratios; access to
and availability of funding; asset quality; or such other performance criteria
determined by the Committee at the time of grant.

SECTION 13. DEFERRALS

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Stock Units or Other Equity Awards. If any such deferral
election is permitted or required, the Committee shall establish rules and
procedures for such deferrals, subject to section 409A of the Code.

SECTION 14. WITHHOLDING OF TAXES

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants. The Company
may require the payment of any taxes before issuing any shares of Company Stock
pursuant to the Grant.

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Employer’s tax withholding obligation with respect to
Grants paid in Company Stock by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities. The election must be in a form and
manner prescribed by the Committee and may be subject to the prior approval of
the Committee.

SECTION 15. TRANSFERABILITY OF GRANTS

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order or otherwise as permitted by the Committee (subject to



--------------------------------------------------------------------------------

Section 15(b)). When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee may exercise such rights. Any
such successor must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee’s will or under the applicable laws
of descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

SECTION 16. CHANGE OF CONTROL OF THE COMPANY

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the shareholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such shareholders to more than 50% of all votes to which all
shareholders of the parent corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); or

(b) The consummation of (i) a merger or consolidation of the Company with
another consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such shareholders to more than 50% of all
votes to which all shareholders of the surviving corporation would be entitled
in the election of directors (without consideration of the rights of any class
of stock to elect directors by a separate class vote), (ii) a sale or other
disposition of all or substantially all of the assets of the Company, or (iii) a
liquidation or dissolution of the Company.

(c) Other Definition. The Committee may modify the definition of Change of
Control for a particular Grant as the Committee deems appropriate to comply with
section 409A of the Code or otherwise.

SECTION 17. CONSEQUENCES OF A CHANGE OF CONTROL

(a) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options or
rights by, the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other outstanding Grants shall be converted to similar grants
of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Notwithstanding the immediately preceding sentence, if, in
connection with such Change of Control, any outstanding Options and SARs are not
assumed by, or replaced with comparable options or rights by, the surviving
corporation (or a parent or subsidiary of the surviving corporation), and any
other outstanding Grants are not converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation), then upon
such Change of Control (x) all such outstanding Options and SARs that are not
assumed or replaced shall accelerate and become fully exercisable, (y) the
restrictions and conditions on all such outstanding Stock Awards that are not
converted to similar grants shall fully lapse and (z) all such outstanding Stock
Units, Other Equity Awards and Dividend Equivalents that are not converted to
similar grants shall be fully vested.

(b) Acceleration of Exercisability/Vesting. If a Grantee’s Grant is assumed as
provided in Section 17(a) and if, within the two (2) year period following the
occurrence of such Change of Control, such Grantee ceases to be employed by, or
providing service to, the surviving corporation (or a parent or subsidiary of
the surviving corporation) on account of a termination by the surviving
corporation (or a parent or subsidiary of the surviving corporation) for any
reason other than on account of Cause, death or Disability, then as of the date
of such Grantee’s termination of employment or service all of such Grantee’s
then outstanding (i) Options and SARs shall automatically accelerate and become
fully exercisable, (ii) Stock Awards shall have all restrictions and conditions
immediately lapse and (iii) Stock Units, Dividend Equivalents and Other Equity
Awards shall be fully vested.



--------------------------------------------------------------------------------

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take any of the following actions with respect to
any or all outstanding Grants: the Committee may (i) determine that outstanding
Options and SARs shall accelerate and become fully exercisable, in whole or
part; (ii) determine that the restrictions and conditions on outstanding Stock
Awards shall lapse, in whole or part; (iii) determine that outstanding Stock
Units, Other Equity Awards and Dividend Equivalents shall be fully vested, in
whole or part; (iv) require that Grantees surrender their outstanding Options
and SARs in exchange for a payment by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Grantee’s
unexercised Options and SARs exceeds the Exercise Price of the Options or the
base amount of the SARs, as applicable, (v) after giving Grantees an opportunity
to exercise their outstanding Options and SARs, terminate any or all unexercised
Options and SARs at such time as the Committee deems appropriate or
(vi) determine that Grantees shall receive a payment in settlement of
outstanding Stock Awards, Stock Units, Dividend Equivalents or Other Equity
Awards, if permitted under section 409A of the Code. Such surrender, termination
or payment will take place as of the date of the Change of Control or such other
date as the Committee may specify. Without limiting the foregoing, if the per
share Fair Market Value of the Company Stock equals or is less than the per
share Exercise Price or base amount, as applicable, the Company shall not be
required to make any payment to the Grantee upon surrender of the Option or SAR.

SECTION 18. LIMITATIONS ON ISSUANCE OR TRANSFER OF SHARES

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant made to
any Grantee hereunder on such Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

SECTION 19. AMENDMENT AND TERMINATION OF THE PLAN

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
laws or to comply with applicable stock exchange requirements.

(b) Prohibition on Repricing Programs. The Committee shall not (i) implement any
cancellation/regrant program pursuant to which outstanding Options or SARs under
the Plan are cancelled and new Options or SARs are granted in replacement with a
lower exercise price per share, (ii) cancel outstanding Options or SARs under
the Plan with exercise or base prices per share in excess of the then current
Fair Market Value per share of Company Stock for consideration payable in cash,
equity securities of the Company or in the form of any other award under the
Plan, except in connection with a Change of Control transaction or
(iii) otherwise directly reduce the exercise price in effect for outstanding
Options or SARs under the Plan, without in each such instance obtaining
shareholder approval.

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.

(d) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 25(c). The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant. Whether or not
the Plan has terminated, an outstanding Grant may be terminated or amended under
Section 25(c) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.



--------------------------------------------------------------------------------

(e) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

SECTION 20. FUNDING OF THE PLAN

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

SECTION 21. RIGHTS OF PARTICIPANTS

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Employer or any other employment rights.

SECTION 22. NO FRACTIONAL SHARES

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

SECTION 23. HEADINGS

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

SECTION 24. EFFECTIVE DATE OF THE PLAN

The Plan shall be effective on May 30, 2019 (the “Effective Date”), subject to
approval of the Company’s shareholders.

SECTION 25. MISCELLANEOUS

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company, the parent or any of their subsidiaries in
substitution for a stock option or stock awards grant made by such corporation.
The terms and conditions of the substitute grants may vary from the terms and
conditions required by the Plan and from those of the substituted stock
incentives. The Committee shall prescribe the provisions of the substitute
grants.

(b) Company Policies. All Grants under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and any other
policies implemented by the Board of the Company, as in effect from time to
time.



--------------------------------------------------------------------------------

(c) Compliance with Law. The Plan, the exercise of Options and SARs, and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code and that, to the extent
applicable, Grants comply with the requirements of section 409A of the Code. To
the extent that any provision that is designed to comply with section 16 of the
Exchange Act or the legal requirements of section 422 or 409A of the Code as set
forth in the Plan ceases to be necessary under section 16 of the Exchange Act or
required under section 422 or 409A of the Code, that Plan provision shall cease
to apply. The Committee may revoke any Grant if it is contrary to law or modify
a Grant to bring it into compliance with any valid and mandatory government
regulation.

(d) Section 409A. The Plan is intended to comply with the requirements of
section 409A of the Code, to the extent applicable. All Grants shall be
construed and administered such that the Grant either (i) qualifies for an
exemption from the requirements of section 409A of the Code or (ii) satisfies
the requirements of section 409A of the Code. If a Grant is subject to section
409A of the Code, (i) distributions shall only be made in a manner and upon an
event permitted under section 409A of the Code, (ii) payments to be made upon a
termination of employment shall only be made upon a “separation from service”
under section 409A of the Code, (iii) payments to be made upon a Change of
Control shall only be made upon a “change of control event” under section 409A
of the Code, (iv) unless the Grant specifies otherwise, each payment shall be
treated as a separate payment for purposes of section 409A of the Code, and
(v) in no event shall a Grantee, directly or indirectly, designate the calendar
year in which a distribution is made except in accordance with section 409A of
the Code. Any Grant granted under the Plan that is subject to section 409A of
the Code and that is to be distributed to a key employee (as defined below) upon
separation from service shall be administered so that any distribution with
respect to such Grant shall be postponed for six months following the date of
the Grantee’s separation from service, to the extent necessary to avoid the
imposition of taxes under section 409A of the Code. If a distribution is delayed
pursuant to section 409A of the Code, the distribution shall be paid within
thirty (30) days after the end of the six-month period. If the Grantee dies
during such six-month period, any postponed amounts shall be paid within sixty
(60) days of the Grantee’s death. The determination of key employees, including
the number and identity of persons considered key employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with section 416(i) of the Code and the “specified employee”
requirements of section 409A of the Code. Notwithstanding anything in this Plan
or any Grant Instrument to the contrary, each Grantee shall be solely
responsible for the tax consequences of Grants under this Plan, and in no event
shall the Company have any responsibility or liability if any Grant does not
meet the applicable requirements of section 409A of the Code. Although the
Company intends to administer the Plan to prevent taxation under section 409A of
the Code, the Company does not represent nor warrant that the Plan or any Grant
complies with any provision of federal, state, local or other tax law.

(e) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Grants on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(f) Employment Agreements. If a Grantee has entered into an employment agreement
with the Employer, the terms of the Grantee’s employment agreement shall govern
Grants made to the Grantee under the Plan, to the extent consistent with the
terms of the Plan.

(g) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.